Citation Nr: 0815791	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of residuals of arthroscopy and anterior 
cruciate ligament repair of the left knee, rated 10 percent 
disabling prior to June 26, 2006.

2.  Evaluation of residuals of arthroscopy and anterior 
cruciate ligament repair of the left knee, rated 20 percent 
disabling from June 26, 2006.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the RO received correspondence from the 
veteran indicating that he had sought private treatment for 
his left knee disability in February and November 2007.  The 
veteran signed an authorization and consent to release of 
those records to VA.  Records of such treatment are not 
associated with the veteran's claims file.  On remand, they 
must be requested by the RO.

In a February 2008 written statement, a representative from 
Disabled American Veterans indicated that it was the 
veteran's accredited representative.  However, a document 
from the veteran indicating he wished to appoint Disabled 
American Veterans as his accredited representative is not of 
record.  On remand, the RO must clarify with the veteran his 
wishes regarding representation.

The AOJ has rated the disability as 5257-5260.  However, 
these are separate disabilities.  There is no overlap between 
diagnostic code 5257 and diagnostic code 5260.

Accordingly, the case is REMANDED for the following action:

1.  Request all records from Dr. Dennis 
Poquiz, per the veteran's Authorization 
and Consent form submitted in February 
2008.

2.  Contact the veteran and clarify 
whether he wants Disabled American 
Veterans or any other veterans service 
organization to act as his representative.

3. The AOJ should prepare a rating 
decision that separately rates limitation 
of motion from instability.  If the 
decision granting a 20 percent evaluation 
was based upon articular pathology 
productive of painful motion (10 percent 
code 5260 and 38 C.F.R. § 4.59) and slight 
instability (code 5257), then the SOC 
informing the veteran that he would need 
to have severe instability is legally 
incorrect and prejudicial.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



